Opinion

COX, Judge:
In this case, petitioner presents a Petition for Extraordinary Relief in the Nature of Mandamus, praying “for an order directing the trial judge to dismiss all the charges and specifications” or, alternatively, to prohibit him from considering matters not of record at the initial hearing. Under the circumstances of this case, we decline to issue such a writ.
*56I
Petitioner stands charged with attempted sodomy and rape, in violation of Articles 80 and 120, Uniform Code of Military Justice, 10 U.S.C. § 880 and 920, respectively. A general court-martial was convened, and petitioner moved to dismiss the charges on the ground that he had been denied a speedy trial. The prosecution offered into evidence certain documents pertaining to the motion, including, principally, a stipulated chronology of events. The military judge calculated that 90 days of petitioner’s pretrial confinement was chargeable to the Government. He applied (wrongly) a “Burton” presumption and granted the motion to dismiss.
United States v. Burton, 21 U.S.C.M.A. 112, 118, 44 C.M.R. 166, 172 (1971), established the rule that
a presumption of an Article 10 [1] violation will exist when pretrial confinement exceeds three months. In such cases, this presumption will place a heavy burden on the Government to show diligence, and in the absence of such a showing the charges should be dismissed.
(Footnote omitted; emphasis added.) Later, the rule was modified so that the presumption would arise only when pretrial confinement chargeable to the Government exceeded 90 days. United States v. Driver, 23 U.S.C.M.A. 243, 49 C.M.R. 376 (1974). Obviously, since the Government was not held accountable for petitioner’s confinement in excess of 90 days, the Burton presumption should not have applied. (Apparently, the four counsel appearing in the case also failed to catch the mistake, or at least none of them came to the judge’s assistance.)
In due course, the prosecution realized the judge’s error and petitioned the convening authority to return the case to the military judge for reconsideration of the motion. The convening authority agreed. By letter he directed the military judge to reconvene the court-martial and reconsider his ruling on the motion to dismiss. In addition, the convening authority “empowered” the judge
to take whatever action may be appropriate (including the admission of additional evidence if necessary) to both aid in ... [his] decision and in ... [his] implementation of that decision, no matter what it may be.
Pursuant to this directive, the trial judge reopened the court-martial. He immediately acknowledged his error in originally applying Burton. However, since, even apart from Burton, the Government has a general obligation to exercise “reasonable diligence in bringing the charges to trial,” United States v. Tibbs, 15 U.S.C.M.A. 350, 353, 35 C.M.R. 322, 325 (1965), the matter was not at an end. In order to meet the somewhat more relaxed burden, the prosecution sought, at that point, to introduce additional evidence justifying the delays that had occurred. Counsel for petitioner objected strenuously to receipt of any additional evidence, arguing that, in a reconsideration hearing, the judge is allowed only to examine matters already of record. The judge, however, decided to have a full hearing on the matter and permitted the parties to introduce additional evidence.
After the hearing, the judge made written findings wherein he concluded that the delays in bringing the charges to trial were not unreasonable and that no specific prejudice to petitioner had been shown. Accordingly, he vacated his order dismissing the specifications and denied petitioner’s motion to dismiss. But he pointed out that “[t]he implied reasons for the delay advanced by the government” at the initial hearing would not, without more, have been sufficient to establish the reasonableness of the delay, even under the more relaxed standard. Thus, the evidence submitted at the second hearing was crucial in enabling the prosecution to sustain even its lesser burden.
*57II
Article 62(a), UGMJ, 10 U.S.C. § 862(a), in effect at the commencement of petitioner’s trial,2 provided:
If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.
(Emphasis added.)
Paragraph 67/ Manual for Courts-Martial, United States, 1969 (Revised edition), in effect at the commencement of petitioner’s trial,3 provided:
If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action (Art. 62(a)) ____ In returning the record of proceedings to the court, the convening authority will include a statement of his reasons for disagreeing, together with instructions to reconvene and reconsider the ruling with respect to the matter in disagreement. Except as provided in 1226 (3) [regarding the issue of mental capacity at the time of trial] he will not refer to or include in his communication any factual information relative to the ruling in question which is not already a part of the record nor will he direct the court to consider any evidence or information other than that which is already in the record.
(Emphasis added.)
In this case, the convening authority merely returned the record to the trial judge for reconsideration of the motion. He did not include in his communication any information not of record, nor did he direct the judge to consider any particular evidence. Though he authorized or “empowered” the judge to take additional evidence if he deemed it appropriate or necessary, he in no sense required it. In short, nothing the convening authority did ran afoul of the Code or the Manual.
We likewise discern nothing in the military judge’s actions which infringed upon petitioner’s rights. Although we have not before specifically ruled on the question of whether additional evidence may be received under Article 62(a), we have held that a military judge may take judicial notice under Article 62(b) of matters omitted during original hearings. United States v. Mead, 16 M.J. 270 (C.M.A. 1983). See United States v. Brown, 18 M.J. 360 (C.M.A. 1984). If additional evidence may thus be accepted during a revision proceeding pursuant to Article 62(b), it is reasonable to conclude that it may also be accepted under provisions of Article 62(a). Indeed, we are prepared to declare that, in the interests of justice, a trial judge has inherent authority, not only to reconsider a previous ruling on matters properly before him, but also to take additional evidence in connection therewith.
Since “[t]he writ of mandamus is a drastic instrument which should be invoked only in truly extraordinary situations,” United States v. LaBella, 15 M.J. 228, 229 (C.M.A. 1983), and since it is designed to “confine an inferior court to a lawful exercise of its prescribed jurisdiction,” Dettinger v. United States, 7 M.J. 216, 220 (C.M.A. 1979), quoting Roche v. *58Evaporated Milk Ass’n, 319 U.S. 21, 26, 63 S.Ct. 938, 941, 87 L.Ed. 1185 (1943), it follows that we must deny the petition for extraordinary relief here, where we view the trial judge as having correctly exercised his authority.4
Judge FLETCHER did not participate.

. Article 10, Uniform Code of Military Justice, 10 U.S.C. § 810, provides, in pertinent part:
When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.


. Effective after the initiation of petitioner’s trial, Article 62 has been substantially revised. Under current procedure, the United States may now appeal certain adverse rulings of the trial judge directly to the Court of Military Review. The provision for the Government to petition the convening authority to return the record to the trial judge for reconsideration of certain rulings has been eliminated.


. In the Manual for Courts-Martial, United States, 1984, this provision has likewise been replaced by a rule outlining the procedures for appeal of certain rulings to the Court of Military Review. R.C.M. 908.


. Because our decision is addressed only to the propriety of the trial judge’s receipt of additional evidence, we do not reach the merits of petitioner's speedy-trial motion. Our opinion today does not preclude petitioner from asserting this latter issue through the normal appellate process, should it become necessary.